Citation Nr: 1118754	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  06-21 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to November 1, 2000 for the grant of service connection for coronary artery disease, status post myocardial infarction, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to May 1954, with subsequent service in the United States Navy Reserves.  He died in May 2005, and the appellant is his surviving spouse. 

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Following an August 2007 Travel Board hearing, this case was remanded in March 2008.


FINDINGS OF FACT

1.  The Veteran's previous claims for service connection for a heart condition, variously characterized, were denied by the Board in December 1991 and November 1999.  

2.  The Veteran's application to reopen the previously-denied claims was received on December 12, 2000.

3.  The subsequent grant of service connection for coronary artery disease, status post myocardial infarction, was predicated on a liberalizing law effective as of November 1, 2000, and that date was established as the effective date of service connection.


CONCLUSION OF LAW

An effective date prior to November 1, 2000 for the grant of service connection for coronary artery disease, status post myocardial infarction, for accrued benefits purposes, is without legal merit.  38 U.S.C.A. §§ 101(24), 5103, 5103A, 5107, 5110, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(a), 3.114, 3.159, 3.400, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In March 2008, the Board remanded this case in for the issuance of a corrective notice letter.  Notice letters meeting the requirements of 38 C.F.R. § 3.159(b) and Dingess were sent to the appellant in May 2008, January 2009, May 2009, and August 2009.  In September 2009, the appellant contacted VA to state that she had no additional information to submit and wanted the claim to be decided as soon as possible.  The case was subsequently readjudicated in a February 2010 SSOC.  This action upon remand fully corrects any prior notification errors and also reflects full compliance with the March 2008 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

VA also has a duty to assist the claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, there is no additional action that needs to be taken to fulfill VA's duty to assist.  During his lifetime, the Veteran was afforded a VA examination in conjunction with his claim for service connection for a heart condition, and relevant VA and private treatment records have been associated with the claims file.  By law, accrued benefit awards are based on the evidence of record in the claims file at date of the Veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  As explained below, the pertinent questions in this case concern the date of receipt of the Veteran's claim to reopen and the date that the liberalizing law went into effect, rather than any aspect of the medical evidence of record.

Moreover, the appellant has been afforded the opportunity to present evidence and argument with respect to her claim for an earlier effective date.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant in connection with the matter on appeal.  As will be explained below, the claim lack legal merit; therefore, the duties to notify and assist required by the VCAA are not applicable to the claim decided herein.  See Mason v. Principi, 16 Vet. App. 129 (2002).
Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the matter decided on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

Generally, the effective date of an award of disability compensation based on an original claim or a claim to reopen is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  See also 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (concerning accrued benefits claims).  

The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the claim to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).

The effective date of a grant of disability compensation awarded pursuant to any liberalizing law shall not be earlier than the effective date of the law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of the claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).

The Board has reviewed the evidence of record and notes that this case has a very extensive procedural history.  The Veteran initially applied for service connection for a "heart condition" in June 1989.  In the same month, the RO denied this claim on the basis that the Veteran had no evidence of a heart condition during active duty service.  The RO further noted that the Veteran's "heart condition and subsequent heart attack" occurred during a period of inactive duty for training (INACDUTRA) with the United States Navy Reserves and pointed out that heart conditions were not considered "injuries" for service connection purposes in conjunction with INACDUTRA.  The Board also notes that, at that time, the claims file included an April 1975 active duty for training (ACDUTRA) examination report showing a slight heart murmur.  The Veteran appealed this denial to the Board, but the Board continued the denial in December 1991 on the basis that a myocardial infarction was not considered an injury within the meaning of 38 U.S.C.A. § 101(24) (West 1991).  This denial was affirmed by the United States Court of Appeals for Veterans Claims (Court) in October 1993.  

The Veteran reapplied for service connection for heart disease in October 1994 and submitted a November 1994 statement from Abdulla Attum, M.D., indicating that the heart murmur from 1975 was "strongly" believed to be related to the current aortic valve disease.  This claim was denied in a March 1995 rating decision on the basis that new and material evidence had not been submitted to reopen the previously denied claim.  The Veteran appealed this decision to the Board.  During the pendency of this appeal, he submitted an August 1989 statement from Alfred B.  Randall, M.D., indicating that, in reference to the original heart murmur in 1975, the Veteran "certainly could have manifested the beginnings of ischemic heart disease."  The Board remanded this case on a de novo basis in March 1997, recharacterizing the claim as for service connection for "heart disease other than myocardial infarction."  In September 1997, the Veteran underwent a VA cardiovascular examination, with the examiner determining that "the murmur did not cause heart attack in 1988."  The Board subsequently denied the Veteran's claim in a September 1999 decision and his motion was reconsideration of this decision was denied in November 1999.  The Veteran did not appeal the Board's denial to the Court.  As a result, the decision became final.  38 C.F.R. § 20.1100 (1999).

The Veteran's petition to reopen his previously-denied claim for service connection for a heart condition was received by the RO on December 12, 2000.  In November 2001, the RO denied this claim on the basis that no new and material evidence had been submitted to reopen the previously-denied claim.  However, the claim was subsequently granted in February 2002 on the basis of the Veterans Benefits and Health Care Improvement Act of 2000, Pub. L. 106-419, which included within the definition of "active duty" an individual who became disabled or died from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident incurred during INACDUTRA.  38 U.S.C.A. § 101(24) (West 2000); 38 C.F.R. § 3.6(a) (2001).  The grant of service connection was effectuated as of November 1, 2000, the date the new law went into effect.

In February 2002, the Veteran filed a Notice of Disagreement (NOD), citing both the assigned 30 percent rating and the fact that he had not been employed since he had a heart attack in June 1988.  Following an April 2003 rating decision, when the RO assigned an initial 60 percent rating, effective November 1, 2000, and 100 percent, effective January 7, 2003, the Veteran notified the RO in August 2003 that he believed that he should have been granted full benefits from the time he became disabled in June 1988.  In October 2003, the RO denied entitlement to an effective date prior to November 1, 2000 for the grant of service connection for his heart disability.  The Veteran's NOD with this determination was received in June 2004, and, following a June 2004 Statement of the Case, the Veteran's Substantive Appeal was received in July 2004.  However, he died in May 2005.  The appellant's accrued benefits claim was received in August 2005, and the current appeal ensued.  

Based on the above evidence, the Board finds that there is no basis for an earlier effective date.  The Veteran's initial claims for service connection for a heart condition, variously characterized, had been denied in December 1991 and September 1999 Board decisions and his motion for reconsideration of the September 1999 decision was denied by the Board in November 1999.  

Effective November 1, 1990, the definition of "active duty" was changed by law to apply to an individual who became disabled or died from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident incurred during INACDUTRA.  Prior to that date, a claimant could be service connected for an injury, not a disease, incurred during INACDUTRA.  However, service connection could be granted for disease incurred during active duty.  Here, the record is clear that in was not until 1975 that the Veteran was determined to have a heart murmur, more than twenty years after his discharge from active duty.  The Veteran subsequently petitioned to reopen his claim for service connection for a heart disorder in December 2000, within one year from the effective date of the liberalizing law.  Thus, the provisions of 38 C.F.R. § 3.114(a)(1) were properly applied by the RO in granting a November 1, 2000 effective date for the award of service connection.  As a result, the effective date of service connection actually predates the date of the Veteran's petition to reopen the previously-denied claim for service connection.  The governing legal authority makes clear that, under these circumstances, the effective date can be no earlier than that assigned.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114(a)(1).

The Board sympathizes with the appellant and has considered her well-reasoned and passionate arguments that in order for the Veteran to have had a heart attack on June 25, 1988, he must have had some type of underlying heart disease prior to that time, pointing to a heart murmur being discovered in 1975.  However, to warrant an earlier effective date the evidence would have to show onset of heart disease prior to the Veteran's discharge from active duty on May 18, 1954.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the grant of service connection for the Veteran's heart disease earlier than November 1, 2000 is assignable, the appellant's claim for an earlier effective date must be denied.  Where, as here, the law and not the evidence is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date prior to November 1, 2000 for the grant of service connection for coronary artery disease, status post myocardial infarction, for accrued benefits purposes is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


